Citation Nr: 1116002	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO. 04-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include asthma, emphysema, or other respiratory disorder, to include as due to exposure to asbestos or silica (lung disorder).

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). The appeal was Remanded in July 2007 and November 2009.

The Veteran requested a Travel Board hearing. The requested hearing was conducted by the undersigned Veterans Law Judge in December 2005.


FINDINGS OF FACT

1. The Veteran was exposed to asbestos and possibly silica in service, but the most probative evidence of record does not include a current diagnosis of an asbestos- or silica- related pulmonary disorder.

2. Chronic obstructive pulmonary disease (COPD), to include asthma, emphysema, or other respiratory disorder, is not related to the Veteran's service or to any incident therein, including exposure to asbestos or silica, and did not manifest within one year of the Veteran's discharge from service.

3. Bilateral hearing loss is not related to the Veteran's service or to any incident therein and did not manifest within one year of the Veteran's discharge from service.

(continued on next page)

CONCLUSIONS OF LAW

1. Chronic obstructive pulmonary disease (COPD), to include asthma, emphysema, or other respiratory disorder, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred. 38 U.S.C.A. § 1101, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 and Supp 2010); 38 C.F.R. § 3.102, 3.156, 3.303, 3.307, 3.309, 3.326 (2010).

2. Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been so incurred. 38 U.S.C.A. § 1101, 1112, 1113, 1137, 5102, 5103, 5103A, 5107(West 2002 and Supp 2010); 38 C.F.R. § 3.102, 3.156, 3.303, 3.307, 3.309, 3.326, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, June 2003, December 2004, August 2005, and January 2010 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the January 2010 VCAA letter informed him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

To the extent that the December 2004, August 2005, and January 2010 VCAA letters were untimely, as they were sent to the Veteran subsequent to the initial unfavorable AOJ decision, the AOJ subsequently readjudicated the claim based on all the evidence in a number of Supplemental Statements of the Case (SSOC). The most recent SSOC is dated in January 2011. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as statement of the case or SSOC, is sufficient to cure a timing defect). Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, service treatment records, VA treatment records, and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. Additionally, the Veteran was provided with an adequate VA examination in February 2010. The Board notes that neither the Veteran nor his representative have asserted that this recent medical opinion is inadequate. Moreover, the Board finds that such opinion is adequate for adjudicating the Veteran's claim in that it is supported by a rationale based on the record, to include the medical records as well as the Veteran's lay statements.

Additionally, the Board finds there has been substantial compliance with the prior Board remand directives. The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand). As directed, the AMC advised the Veteran to submit any information related to private medical records or regarding the frequency with which he smokes cigarettes. The Veteran responded that VA had all available medical evidence. As was discussed above, the Veteran was afforded an adequate VA examination in February 2010. 
Thus, the Board finds that the AOJ substantially complied with the mandates of its remands. See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

The Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran in the present appeal at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

(continued on next page)
II. Service Connection

A Veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

A. Lung Disorder

The Veteran contends that his current lung disorder is due to asbestos exposure in service. Such exposure has been conceded. This concession is based on a portion of a training manual showing that components used to construct dental prosthetic appliances at the time the Veteran was in service were constructed with asbestos. The Veteran's military occupation specialty involved constructing dental prosthetic appliances. The Veteran has also reported chipping paint and wrapping pipes and ducts in asbestos aboard the USS Cadmus on multiple occasions. See Veteran's Statement (February 2010). He also reported cleaning up the dust after this work. He contends that these activities exposed him to asbestos and silica. He reports that his breathing problems began within two years of service. See Id. The Veteran has submitted photos and articles related to general asbestos exposure. Again, the Veteran's exposure to asbestos has already been conceded.


There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997). Also, an opinion by VA's General Counsel (GC) discussed the proper way of developing asbestos claims. See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. M21-1, part VI, para. 7.21(b)(1) and (2). An asbestos-related disease can develop from brief exposure to asbestos or as a bystander. The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. See M21-1, part VI, para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. Rating specialists must develop any evidence of asbestos exposure before, during, and after service. A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. M21- 1, part VI, para. 7.21(d)(1).
 
Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder. For the reasons discussed below, the claim must be denied. 38 C.F.R. § 3.102.

Service treatment records show a normal entrance examination in August 1966. The Veteran was seen in August 1967 for a sore throat. He was seen again in April 1970, with complaints of a sore throat, productive cough, and draining sinuses. Otherwise, he had no pulmonary complaints. In fact, several normal chest x-rays were conducted in January 1967, November 1970, and August 1971. At discharge in August 1971, the separation examination report shows normal clinical evaluations of the lungs and chest.

The claims file contains an April 1974 diagnosis of a deviated septum, with no mention of lung problems. A May 1975 letter from the same private provider indicates that the Veteran was seen from January 1974 to June 1974 with complaints that his throat was "closing up." He had a cough and wheezing. The symptoms continued. Physical examination showed a deviated left nasal septum. The throat, nasoph larynx, and larynx were normal. 

The Veteran reports that his breathing problems began about two years after service. Due to financial constraints, he treated himself with an over the counter inhaler and does not recall whether he saw a doctor for the problems.

Treatment records show frequent treatment related to the deviated septum and allergic rhinitis in the 1970s. In November 1980, the Veteran developed asthma along with wheezing and aching in his chest. In November 1981, the Veteran's lungs were normal on examination. The Veteran was seen several times in 1982 due to a left hand injury. In March 1982, the Veteran was seen with a productive cough. Throat examination was negative. In July 1982, examination revealed normal lungs. An October 1984 chest x-ray showed no evidence of active pulmonary disease. The Veteran was seen several times in the 1980s for lower abdominal discomfort. The lungs were clear at several examinations in 1986 and 1987. Despite many complaints, the Veteran did not complain about any pulmonary problems during the decade of the 1980's.

In June 1989, the Veteran presented with a cough he had had for several weeks. He stated that he felt he had hay fever or asthma. The provider diagnosed probable allergic rhinitis and started him on a nasal spray. The lungs were clear on examination in February 1991 and April 1993. In May 1994, the Veteran reported no chest pain or shortness of breath. Lungs were clear. In April 1996, the Veteran was seen with complaints of asthma and tightness in his chest, for about three weeks prior. He reported intermittent asthma over the last few years, a little bit worse that year. Lungs were clear. He was diagnosed with COPD, probably asthma. Again that month, the Veteran reported a couple of recent episodes of asthma and that he was trying to use his inhaler regularly. No chest pain or shortness of breath were noted. Lungs were clear. A history of asthma was noted. In March 1997, the Veteran reported a sore throat over the prior month. He was diagnosed with chronic rhinitis. 

In April 1997, the Veteran was seen for a sore throat and a cough. The examiner noted a diagnosis of pharyngitis. Later that month, the Veteran reported that his asthma was stable and he used his inhalers. Lungs were clear. He was diagnosed with COPD and advised to continue on his inhalers. In May 1998, the Veteran denied any chest pain or any significant chest changes. The lungs were clear. He was diagnosed with asthma, but reported rarely needing inhalers.

In May 2003, the Veteran was seen by another private provider with a VA form regarding his breathing. He reported trouble breathing at night but that he could not afford a sleep apnea test. On examination, the lungs had somewhat diminished breath sound but no rhonchi, wheezes, or rales were appreciated. The examiner diagnosed shortness of breath and the Veteran reported having a chest x-ray done two months prior to assess him for asbestosis. The Board notes that no report of x-ray is associated with the claims file, but that the Veteran has stated that all relevant records have been received by VA. The provider put the Veteran on an inhaler. 

The Veteran first sought VA treatment in July 2003. He reported a longstanding history of COPD and that he smoked about 5 cigarettes a month. Lungs were clear. In June 2004, pulmonary function testing revealed minimal obstructive lung defect. In January 2006, the Veteran denied a history of lung disease or tobacco use. In February 2006, a chest x-ray showed that both lungs were hyperexpanded and appeared emphysematous. It showed no active lung disease or asbestosis. The impression was overexpansion of both lung compatible with emphysema but no active lung disease. In September 2007, his COPD was noted to be stable. In March 2008, he was seen for seasonal allergies and shortness of breath, controlled by inhalers. In May 2008, spirometry findings were within normal limits. Lung volumes were normal. Pulmonary function testing was normal. 
 
The Veteran attended a VA examination in May 2008, but the Board found this examination to be inadequate and Remanded the appeal for a new examination in November 2009. In his report, the examiner who conducted the VA examination in May 2008 stated that he did not believe that the Veteran had any "significant" asbestos exposure. However, asbestos exposure has been conceded. The Veteran reported rarely smoking, but the examiner found that a January 2004 notation on tobacco cessation classes suggested otherwise. The Veteran has disagreed with the examiner's conclusion that the Veteran smoked more tobacco than the amount he reported to the examiner. Review of the VA treatment records does not indicate that the Veteran was in tobacco cessation classes at that time. Rather, it reveals that, in January 2004, the Veteran reported smoking one cigarette a week and was advised to cease tobacco use. As such, the Board continues its finding that this examination was inadequate. It cannot be considered persuasive evidence for or against the claim.

As a result, a new VA examination was ordered. The Veteran attended a VA examination in February 2010. He recounted his history of in service asbestos and possible silica exposure. He relayed a post-service history of working as a dental laboratory prosthetics technician. He reported currently using two inhalers, which relieved symptoms and stopped acute attacks. He also reported a history of wheezing, productive cough, dyspnea, and asthma, and only one acute attack per year. A chest x-ray showed lungs clear and hyperinflated, with no evidence of asbestos exposure complex. The Veteran had some trouble performing reproducible spirometry, but the examiner found the data interpretable and the test to be normal. Emphysema was diagnosed based on these results.

The examiner found it was less likely than not that the Veteran's current emphysema was due to asbestos exposure in service. She determined that the examination results did not support a diagnosis of asthma. She also explained that the Veteran's continuous symptoms beginning within two years of service indicated that a lung disorder was not asbestos-related, as asbestos symptoms tends to occur many years after exposure. Furthermore, x-ray examination did not show any of the pleural plaques typically associated with asbestosis or any of the changes associated with silicosis. Instead, emphysema is more likely secondary to the Veteran's history of cigarette smoking (a reported two cigarettes daily for 25 years). The examiner also found that the service treatment records did not indicate any COPD or asthma, as chest x-rays were normal during service and for many years post service. These opinions were based on review of the claims file, service treatment records, private medical records, and VA treatment records. 

The Veteran attended a hearing before the undersigned in December 2005. He reported noticing breathing problems a couple of years out of service and using an inhaler for ten to fifteen years prior to the hearing.

First, the Board finds that chronicity in service or within one year of service has not been established. While the Veteran was seen two times in service for complaints of cold symptoms, including a cough and sore throat, neither incident required any follow-up. Several chest x-rays showed normal lungs, and normal lungs were found on discharge. As such, no chronic disorder was shown in service or within one year of service.

The Veteran has reported that his breathing problems began within a few years of service, and is competent to do so. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). His reports are supported by regular and lengthy medical treatment history, which shows that the Veteran reported lung problems to his private provider as early as 1974, only three years after service. However, the February 2010 VA examiner found that the current lung disorder is more likely due to the Veteran's long history of occasional smoking than to service. For the reasons outlined below, the Board finds that this opinion is more probative than the evidence of continuity of symptomatology provided by the private medical records.

The Board finds the February 2010 VA examiner's opinion to be persuasive evidence that the Veteran's current lung disorder is related to a history of occasional smoking, not to service, and that any continuing symptoms are more likely related to occasional smoking than to service. The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the extent to which the VA physician examined the evidence of record, including the long history of asthma symptoms, and discussed each element of the same, to be persuasive. In essence, the skill in analyzing the data demonstrated by the VA physician rendered her opinion the most probative evidence of record. Based on the examiner's opinion, although pulmonary symptoms have been frequent since a few years after service, they cannot be attributed to service. Instead, they are due to the intervening cause of smoking. The Veteran has been fairly consistent in his reports of smoking, reporting smoking anywhere from one cigarette a week to two a day. While this is not heavy smoking, it still must be considered smoking and the VA examiner was within her prevue when she considered its impact on the Veteran's lung disorder. The Board is precluded from reaching its own unsubstantiated medical conclusions on the impact of the Veteran's smoking history, and is instead bound on these matters by the medical evidence of record. Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Moreover, the Board finds that the February 2010 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the Veteran's symptoms to his smoking history. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). As such, the Board accords great probative weight to the February 2010 VA examiner's opinion that the Veteran's current lung disorder is due to a history of smoking, and not to service.

With respect to the Veteran's contentions that his current lung disorder is related to asbestos or silica exposure, it is noted that the Veteran has never been diagnosed with asbestosis or any sort of asbestos-related lung disorder. This is despite many chest x-rays performed over the years. In fact, the February 2010 VA examiner explained that the most recent x-ray examination did not show any of the pleural plaques typically associated with asbestosis or any of the changes associated with silicosis. She also noted that the Veteran's continuous symptoms since within two years of service actually indicated that the lung disorder was not asbestos-related, as asbestos symptoms tend to occur many years after exposure. As was discussed above, the Board finds that the February 2010 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation as to why the Veteran does not have a lung disorder that can be related to asbestos or silica exposure. See Nieves, supra; Stefl, supra. This opinion is afforded great probative weight and is negative evidence against the Veteran's claim that he has a current lung disorder which can be related to asbestos or silica exposure.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints. Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). There is no evidence of treatment or complaint for any respiratory or lung problems other than an occasional cough during the Veteran's service. Moreover, the first medical evidence demonstrating pulmonary complaints is not shown until 1974, three years after separation from service. Significantly, as the Veteran himself placed the onset of his pulmonary complaints at about two years after separation from service, there is no continuity of symptomatology. The Board also notes that the Veteran has reported both that he used an inhaler within two to three years of service and that he began using an inhaler in the 1990s. See Veteran's Statement (February 2010), but see Hearing Transcript (December 2005). The Board finds that these inconsistencies are evidence that the Veteran is uncertain as to the exact progression of his lung disorder.

This evidence weighs heavily against the Veteran's claim on a direct basis. 38 C.F.R. § 3.303; Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.). Finally, the record lacks medical evidence establishing a possible relationship between the Veteran's current lung disorder and his period of active service. The February 2010 VA opinion, which the Board has determined to be the most probative evidence of record, related the Veteran's current lung disorder to his history of smoking. Because his lung disorder has been determined to be unrelated to service, and there is no probative evidence to the contrary, service connection is not warranted.

The Board notes that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit determined that a layperson may establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id. Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, supra. 

Thus, while the Veteran is competent to report experiencing symptoms such as shortness of breath, he is not competent to diagnose a lung disorder, to include asbestosis or asthma, which are complex disorders requiring testing to definitively diagnose. Additionally, the Veteran is not competent to provide an etiological nexus between any lung disease and his service, including exposure to asbestos or silica, as such assessments are not simple in nature. See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).

In sum, the weight of the medical evidence demonstrates that the Veteran's current lung disorder began years after service and was not caused by any incident of service, including exposure to asbestos or silica. The Board thus concludes that a lung disorder was not incurred in service. As the preponderance of the evidence is against the claim for service connection, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Hearing Loss

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Additionally, VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. This conversion adds 15 decibels to the figure reported at 500 Hertz, 10 decibels to the figures reported at 1000, 2000, and 3000 Hertz, and 5 decibels to the figure reported at 4000 Hertz. Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, supra.

The Veteran contends that his hearing loss is related to service. He has alternatively contended that it is due to the loud hammering and noise of chipping paint on board the USS Cadmus or from rifle fire without hearing protection. See Veteran's Statement (Undated, Appx. 2010) and Hearing Transcript, December 2005. He also contended he was exposed to noise as a dental technician, again due to the tools involved. See Hearing Transcript, December 2005.

After considering the evidence of record, the Board concludes that the Veteran's claim must be denied for the reasons below.


The Veteran's service treatment records do not indicate the presence of bilateral hearing loss while in service. The tonal thresholds at entrance in August 1966 (as converted to ASA standards) were:


500
1000
2000
4000
Right
25 Hz
0 Hz
5 Hz
0 Hz
Left
25 Hz
10 Hz
5 Hz
25 Hz

No tonal thresholds were measured at discharge in August 1971. However, no audiological abnormalities were noted and the Veteran's ears were found to be normal.

In January 2006, the Veteran was seen by a private provider. Speech threshold scores averaged 20 dB for the right ear and 25 dB for the left ear, and speech discrimination scores were 93 percent for the right ear and 100 percent for the left ear. The provider noted a reported history of military noise exposure. In August 2009, a VA provider found speech discrimination scores of 80 percent bilaterally and diagnosed mild to moderately severe bilateral symmetric sensorineural hearing loss.

The Veteran attended a VA examination in February 2010. Tonal thresholds were:


500
1000
2000
3000
4000
Right
20 Hz
20 Hz
50 Hz
65 Hz
70 Hz
Left
15 Hz
25 Hz
50 Hz
80 Hz
75 Hz

Tonal averages were 51.25 for the right ear and 57.5 for the left ear. Speech discrimination scores were 96 percent for the right ear and 94 percent for the left ear. The Veteran was diagnosed with normal to severe hearing loss. The examiner found no evidence that hearing loss was related to military service, as there were no complaints during service, as there was no chronicity or continuity of symptomatology for thirty years, and as the Veteran had a long history of post-service occupational and recreational noise exposure.

There is also a positive medical opinion of record. This opinion, dated October 2009, is from a private provider. Speech discrimination scores were 100 percent in the right ear and 80 percent in the left ear. The Veteran was noted to have bilateral symmetric sensorineural hearing loss in the high frequencies. The provider opined that the Veteran's loud noise exposure in service likely caused the Veteran's current hearing loss, but noted a post-service exposure to fire arms while hunting which could have caused the hearing loss as well. He concluded that the Veteran's hearing loss is likely due, in some part, to service. 

The Veteran attended a hearing before the undersigned in December 2005. In addition to the contentions outlined above, he reported that he could not recall when he first noticed hearing loss.

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints. In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to his active duty service, despite his contentions to the contrary. In this regard, the Board places significant probative value on the February 2010 VA examination, which was undertaken specifically to address the issue of the etiology of the hearing loss. The audiological examination revealed tonal thresholds that met the requirements for impaired hearing under 38 C.F.R. § 3.385. Accordingly, he was diagnosed with normal to severe hearing loss bilaterally. However, the examiner opined that his hearing loss was not caused by military service. In providing this opinion, the examiner noted no in service hearing loss. While there was no audiogram conducted after discharge, the Veteran's discharge examination notes normal ears. Moreover, while the Veteran could have been exposed to loud noise as a dental technician in service, the Veteran's post-service record of noise exposure includes decades of both occupational and recreational noise.

The Board finds that the February 2010 examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a full examination. He discussed the Veteran's in service noise exposure, as compared to his lengthy post-service history of occupational and recreational noise exposure. Moreover, there is no indication that the examiner was not fully aware of the Veteran's past medical history or that any relevant facts were misstated. Therefore, the Board finds the VA examiner's opinion to be of great probative value. 

In comparison, there is no indication that the October 2009 private provider reviewed the Veteran's claims file or service treatment records. While he does say that the Veteran's hearing loss could be due to in service noise exposure, he does not discuss what type of noise he believes the Veteran was exposed to. He also goes on to note a long history of post-service occupational and recreational noise exposure. He then changes his opinion to attribute the Veteran's noise exposure to both his military and post-service noise exposure. The Board finds that this opinion should not be afforded much probative weight, given its lack of review of the complete record, its incomplete discussion of the Veteran's history, and its conflicting statements.

Again, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar , supra. As such, the Board finds that the February 2010 VA opinion is more probative than the October 2009 private opinion. The February 2010 VA opinion weighs heavily against the Veteran's claim.

The Veteran has not contended that his hearing loss was continuous since service. Indeed, he cannot even recall when he first began to notice problems with his hearing. See Hearing Transcript (December 2005). Furthermore, the Veteran is not competent to provide an etiological nexus between his hearing loss and his service, as such assessments are not simple in nature. See Jandreau, supra. As such, his statements that hearing loss is related to service are not afforded much probative weight.

In sum, the weight of the evidence demonstrates that the Veteran's current hearing loss began years after service and was not caused by any incident of service. The Board thus concludes that hearing loss was not incurred in service. As the preponderance of the evidence is against the claim for service connection, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive pulmonary disease (COPD), to include asthma, emphysema, or other respiratory disorder, to include as due to exposure to asbestos or silica, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


